Citation Nr: 0506159	
Decision Date: 03/04/05    Archive Date: 03/15/05

DOCKET NO.  03-30 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.	Entitlement to service connection for the cause of the 
veteran's death.  

2.	Entitlement to Dependents' Educational Assistance under 
Chapter 35, Title 38, United States Code.

(The issue regarding whether the appellant has excessive 
income for the receipt of Department of Veterans Affairs 
improved death pension benefits is the subject of a separate 
decision.)


REPRESENTATION

Appellant represented by:	The American Legion





ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from April 1944 to December 
1945.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a September 2002 rating decision of the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Review of the records shows that the veteran was treated in 
the emergency room of Minden Medical Center at the time he 
died.  Records from this treatment have not been received.  
While the certificate of death does not list a respiratory 
disorder as a complicating factor in the veteran's death, it 
is noted that service connection was in effect for the 
residuals of pulmonary tuberculosis as well as chronic 
prostatitis.  All available treatment records should be 
obtained prior to appellate consideration.  

In view of the following, the case is remanded for the 
following:



1.  The RO should contact the appellant 
and request a list of all of the 
veteran's medical care providers over his 
lifetime.  She should be notified that 
the list should be as complete as 
possible.  The RO should then contact the 
providers and request copies of any 
treatment records that might be 
available.  

2.  The RO should contact Minden Medical 
Center and request copies of the 
treatment records rendered at the time of 
the veteran's death.  

3.  Thereafter, the RO should 
readjudicate the issues on appeal.  If 
the determination remains unfavorable to 
the appellant, she should be provided 
with a supplemental statement of the case 
(SSOC) that addresses all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered.  The appellant should be 
given an opportunity to respond to the 
SSOC prior to returning the case to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



